DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 04/24/2019. As directed by the amendment: claims 1, 4, 7-10, 14, 17-19, 21, and 24-25 have been amended, claims 2, 3, 5, 6, 11-13, 15, 16, 20, 22, and 23 have been cancelled and claims 26-28 have been added.  Thus, claims 1, 4, 7-10, 14, 17-19, 21, and 24-28 are presently pending in this application.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4, 7-10, 25*, and 26, drawn to an access trocar.
Group II, claims 14, 17-19, 21, 24, 27, and 28, drawn to a method of using a guidewire in a trocar.
*The Office notes that the language “whose use is as defined in claim 14” in claim 25 is improper and unclear because it requires a method claim in an apparatus claim. Therefore, for the purposes of this restriction, claim 25 is being treated as only an apparatus claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: an access trocar, a cannula having a hollow portion and a circlip; a guidewire, the guidewire is configured as a malleable rod which conducts and directs the trocar to its connection to an access point of the epithelial tissue of the patient, wherein the diameter of the guidewire is preferably situated between 0.70 mm to 1.0 mm and more preferably between 0.85 mm to 1.0 mm, an orientation duct comprising a diameter preferably between 1.0mm to 2.0mm and more preferably between 1.0 mm to 1.5 mm, wherein the diameter of the orientation duct is, at most, twice that of the diameter of the guidewire and the diameter of the cannula is, at most, seven times that of the diameter of the orientation duct, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Grant (US 2016/0166278 A1) and Ferguson (US 2006/0084944 A1).  
Grant discloses (fig. 8A-8E) an access trocar 820, a cannula 822 having a hollow portion (portion 807 goes through, see fig. 8D); a guidewire 807 (see ¶0097 and fig. 8D), the guidewire 807 is configured as a malleable rod (807 can be seen in fig. 8C to be a rod and is malleable because it is a wire) which conducts and directs the trocar to its connection to an access point of the epithelial tissue (bone comprises epithelial cells) of the patient (see ¶0099-0100), wherein the diameter of the guidewire is preferably situated between 0.70 mm to 1.0 mm and more preferably between 0.85 mm to 1.0 mm (these dimensions are simply a preference and thus not actually required in the scope of the claims), an orientation duct (opening of 824 that 807 passes through, see fig. 8D) comprising a diameter preferably between 1.0mm to 2.0mm and more 
Grant is silent regarding a circlip. 
However Ferguson, in the same filed of endeavor, teaches (fig. 4) that a circlip is a suitable connector to connect a trocar to another element (see ¶0020 and 0022).
Therefore, the substitution of one known connector (circlip as taught in Ferguson) for another (connector as taught in Grant) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Ferguson teaches that a circlip is a suitable alternative connector and the substitution of the circlip as taught in Ferguson would have yielded predictable results, namely, a connector of Grant that would connect two elements together. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Grant as modified fails to expressly disclose the diameter of the orientation duct is, at most, twice that of the diameter of the guidewire and the diameter of the cannula is, at most, seven times that of the diameter of the orientation duct.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grant as modified to have the diameter of the orientation duct be, at most, twice that of the diameter of the guidewire and the diameter of the cannula be, at most, seven times that of the diameter of the orientation duct since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Grant as modified would not operate differently with the claimed diameter 
No telephone call could be made because no power of attorney has been filed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771